[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                               No. 05-14965                   MAY 3, 2006
                           Non-Argument Calendar            THOMAS K. KAHN
                                                                CLERK
                         ________________________

                      D. C. Docket No. 04-00047-CV-CB-C

PATRICIA A. REYNOLDS,


                                                      Plaintiff-Appellant,

                                    versus

JOHN E. POTTER,
Postmaster General,

                                                      Defendant-Appellee.


                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Alabama
                        _________________________


                                 (May 3, 2006)


Before BLACK, CARNES and PRYOR, Circuit Judges.

PER CURIAM:
          U.S. Postal Service employee Patricia Reynolds filed suit in district court

against John Potter, U.S. Postmaster General (Postal Service), for violating Title

VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2; 42 U.S.C. § 1981; and

the Age Discrimination in Employment Act, 29 U.S.C. § 623(a). The district court

granted summary judgment in favor of the Postal Service on Reynolds’ claims.

Reynolds asserts the district court erred in considering the Postal Service’s

summary judgment motion because, pursuant to Federal Rule of Civil Procedure

56(f), the court should have allowed her to conduct discovery before ruling on the

motion.

          A district court’s refusal to grant a continuance of a summary judgment

motion in order to conduct discovery is reviewed for an abuse of discretion. Burks

v. Am. Cast Iron Pipe Co., 212 F.3d 1333, 1336 (11th Cir. 2000). Rule 56(f)

states:

          Should it appear from the affidavits of a party opposing the motion
          that the party cannot for reasons stated present by affidavit facts
          essential to justify the party’s opposition, the court may refuse the
          application for judgment or may order a continuance to permit
          affidavits to be obtained or depositions to be taken or discovery to be
          had or may make such other order as is just.

“The availability of a continuance is built into the rules to guard against the

premature entry of summary judgment.” Barfield v. Brierton, 883 F.2d 923, 931

(11th Cir. 1989). Furthermore, Rule 56(f) “allows a party who has no specific

                                              2
material contradicting his adversary’s presentation to survive a summary judgment

motion if he presents valid reasons justifying his failure of proof.” Id. (quotations

omitted). A party requesting such a continuance, however, is required to “present

an affidavit containing specific facts explaining his failure to respond to the

adverse party’s motion for summary judgment via counter affidavits establishing

genuine issues of material fact for trial.” Id. “The nonmovant may not simply rely

on vague assertions that additional discovery will produce needed, but unspecified,

facts, but must show the court how the stay will operate to permit him to rebut,

through discovery, the movant’s contentions.” Id. (quotations omitted).

      In this case, Reynolds did not file an affidavit in compliance with Rule 56(f),

stating why she needed additional time to conduct discovery or why she otherwise

was unable to respond to the Postal Service’s summary judgment motion.

Although Reynolds explained that, at the time the Postal Service filed its summary

judgment motion, the parties had not held a planning meeting, nor had a scheduling

order been issued, she did not discuss the nature of her need for additional

discovery. Accordingly, the district court did not abuse its discretion in denying

Reynolds’ request for additional time to conduct discovery under Rule 56(f).

      AFFIRMED.




                                           3